                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CAEIFORNIA


                                                       CASE No C 3:19-cv-02881-WHA

 Isaac Wolf
                                Plaintiff(s)
                                                       ADR CERTIFICATION BY
V.
                                                       PARTIES AND COUNSEL
 University Professional & Technical
 Employees, Communications Workers of
 America Local 9119, et al.
                                Defendant(s)

Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:

   1) Read the handbook entitled “Alternative Dispute Resolution Procedures Handbook”
       (available at cand.uscourts.gov/adr).
   2) Discussed with eaeh other the available dispute resolution options provided by the Court
       and private entities; and
   3) Considered whether this ease might benefit from any_of the available dispute resolution
       options.
 Date: 8/2/2019


 Date:
                                                                            Attorney

Counsel further certifies that he or she has diseussed the seleetion of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:
         intend to stipulate to an ADR process
         prefer to discuss ADR selection with the Assigned Judge at the case management
         conferenee


     Date
                                                                             Attorney




  Important! E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion ofADR
  Options. ’’

                                                                                     American LegalNet, Inc.
 Form ADR-Cert rev. I-l5-2019                                                        www.FormsWorkFlow.com
